 


109 HR 3358 IH: To provide for payment of certain claims against the Government of Iran.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3358 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Ms. Ros-Lehtinen (for herself, Mr. Chabot, Mr. Sherman, Mr. Pence, Mr. Engel, Mr. Wilson of South Carolina, Mr. Crowley, Mr. Tancredo, Mr. Cardoza, Mr. Norwood, Mr. Kirk, Mr. McCotter, Mrs. Emerson, Mr. Burton of Indiana, Mr. Barrett of South Carolina, Mr. Poe, and Mr. Lewis of Kentucky) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for payment of certain claims against the Government of Iran. 
 
 
1.FindingsCongress finds the following: 
(1)On November 4, 1979, the Iranian militants seized the United States Embassy in Tehran, Iran, and held 52 Americans hostage for 444 days until their negotiated release on January 20, 1981. 
(2)On January 19, 1981, the Department of State entered into a series of agreements with Iran that came to be known as the Algiers Accords. The accords established the United States-Iran Claims Tribunal to adjudicate United States and Iranian commercial claims. The Accords, however, sought to preclude the 52 American hostages or their families from bringing suit against Iran for their seizure, detention, torture, and injuries. 
(3)On December 29, 2000, the 52 American hostages and their spouses and children filed suit in the United States District Court for the District of Columbia, pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (Public Law 104–132). 
(4)On August 6, 2001, the District Court entered a default judgment against Iran after certifying the case as a class action. 
(5)The Department of State moved to vacate the decision of the District Court, despite Iran’s continued refusal to appear in court. 
(6)In response to the motion to vacate by the Department of State, Congress amended the Antiterrorism and Effective Death Penalty Act of 1996 by adding language to allow the claim of the hostages to proceed to judgment. The accompanying Conference Report specifically stated that the amendment quashes the State Department’s motion to vacate the judgment obtained by plaintiffs in Case Number 1:00CV03110 (ESG) in the United States District Court for the District of Columbia. 
(7)Congress further reaffirmed this view by enacting section 208 of division B of Public Law 107–117, making a technical correction to the case number. 
(8)On May 12, 2003, during oral arguments, the United States Court of Appeals for the District of Columbia Circuit noted that the agreements reached pursuant to the Algiers Accords were at the point of a gun, and observed that the Court doubt[ed] that the Government of the United States would defend this agreement on the theory that we would have entered into this voluntarily without them holding onto our hostages. 
(9)On May 12, 2003, during oral arguments before the Court of Appeals, the attorneys representing the Department of Justice affirmed to the Court that both Congress and the President, both the political branches in other words, have the authority to abrogate the international obligations of the United States. 
2.Statements of policy 
(a)Pursuit of justice and accountabilityIt is the policy of the United States, as articulated in the Antiterrorism and Effective Death Penalty Act of 1996 and in other United States laws, to seek justice for United States victims of terrorism and to hold terrorists and their state-sponsors accountable for their actions. 
(b)PreemptionUnited States law regarding victims of terrorism supersedes the Algiers Accords and any other agreement with Iran stemming from the holding of American hostages in Iran from November 4, 1979, through January 20, 1981. 
3.Justice for former American hostages in Iran 
(a)Inapplicability of Algiers AccordsAny provision of the Algiers Accords, entered into with Iran on January 19, 1981, that purports to bar a citizen of the United States from prosecuting any claim in any court of the United States or to limit the jurisdiction of any court of the United States is hereby abrogated and deemed nonapplicable. 
(b)Common fund for hostages 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State, shall commence payments to a common fund to be established and administered by the certified class representatives for the former American hostages in Iran and their survivors (as identified in case number 1:00CV03110 (EGS) of the United States District Court for the District of Columbia). Such common fund shall— 
(A)be administered to pay claims to the Americans held hostage in Iran, and to members of their families, who are identified as class members in case number 1:00CV03110 (EGS) of the United States District Court for the District of Columbia; and 
(B)be administered solely for purposes of satisfying such claims, as approved by the certified class representatives identified in that case number. 
(2)FundingPayments to the fund under paragraph (1) shall be derived from the liquidation of blocked assets (as defined in section 201(d)(2) of the Terrorism Risk Insurance Act of 2002 (Public Law 107–297; 28 U.S.C. 1610 note) with respect to Iran, and from amounts in the Iran Foreign Military Sales Fund account within the Foreign Military Sales Fund. The Secretary of the Treasury may liquidate such assets for purposes of this subsection. 
(3)AmountThe Secretary of the Treasury shall make payments into the fund in amounts equal to— 
(A)for each former hostage identified as a class member under paragraph (1)(A), $1,000 for each day of captivity; 
(B)for each spouse and child identified as a class member under pareagraph (1)(A), $500 for each day of captivity of the former hostages; and 
(C)interest on each amount under subparagraph (A) and (B), calculated at the daily prime rate, as determined by the Board of Governors of the Federal Reserve System, for the period from the date of the taking of the hostages until the date of payment under this section. 
 
